Title: From Thomas Jefferson to James Maury, 24 December 1786
From: Jefferson, Thomas
To: Maury, James



Dear Sir
Paris Dec. 24. 1786.

Your favor of the 17th. of Sep. came to hand a few days after a dislocation of my right wrist had disabled me from writing. I only begin to write a little now, and that with pain. Your second letter of Dec. 10. is now received. I should be happy if any arrangements as to my tobacco could produce advantage to you, but having entirely abandoned the management of my affairs to my friends in Virginia, I do not venture to give any orders from here relative to them. I doubt too whether English prices for tobacco would be such as are given here, say 14. or 15.£ sterl. a hhd. for such tobacco as mine. Your good mother’s interesting herself on the subject of my daughter is flattering to me, as it is a proof I still retain a share in her friendship. I still continue to esteem most those whom I knew earliest in life. Will you be so good as to take the trouble to inform her that my daughter is indeed in a convent, but in one where there are as many protestants as Catholics, where not a word is ever said to them on the subject of religion, and where they are as free in the profession and practice of their own religion as they would be in their own country. It is a house of education only, where the menial offices for the scholars are performed by nuns, who retire at certain hours to perform their own religious rites unseen by the scholars. With this information I will ask the further favor of you to tender to your mother my most friendly respects. I have written to Mr. Adams by the present conveyance, and taken the liberty of making you known to him. My compliments attend on Mrs. Maury and I have the honour to be with much esteem Dr. Sir your friend & servt.,

Th: Jefferson

